Title: To Thomas Jefferson from George Hay, 7 November 1806
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond Novr. 7. 1806
                        
                        Your letter of the 4th. inst: reached me this morning. Mr. Wirt is at present in Suffolk or Williamsburg. As
                            soon as he returns, I will apprize him of Mr. Peyton’s wish, to engage him, in the appeal against Henderson.
                        Permit me to add, that altho’ I should always have accepted your assurances of esteem, with cordial pleasure,
                            they afford me at this time peculiar satisfaction. I will not venture to trespass on your patience, by a detail of the
                            Circumstances, which have occasioned this declaration. The Storm approaching us from the east, and the Little cloud, now
                            no bigger than a man’s hand appearing just above the horizon in the west, present to your view, objects of the most
                            serious concern to our Country, and must engross all your attention. I content myself therefore with taking leave to
                            assure you of my most sincere respect and veneration.—
                        
                            Geo: Hay
                     
                        
                    